      Case 2:17-cv-01813-TLN-AC Document 31 Filed 05/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHARLES BLALOCK,                                 No. 2:17-cv-1813 TLN AC P
12                       Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    J. CLARK KELSO, et al.,
15                       Defendants.
16

17          On October 22, 2019, the court ordered service of the complaint on defendants through

18   the Court’s E-Service pilot program. ECF No. 17. Service on behalf of defendant Gideon was

19   not waived because he passed away on April 1, 2017, ECF No. 22, prior to the initiation of this

20   action. On January 23, 2020, plaintiff was given ninety days to either voluntarily dismiss

21   defendant Gideon or to move to substitute Gideon’s estate for defendant Gideon. ECF No. 27.

22   He was warned that failure to file a proper motion to substitute within the time provided would

23   result in a recommendation that defendant Gideon be dismissed. Id. at 2. Ninety days have now

24   passed and no motion for substitution has been filed.

25          Accordingly, IT IS HEREBY RECOMMENDED that defendant Gideon be dismissed

26   from this action.

27          These findings and recommendations are submitted to the United States District Judge

28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
                                                      1
     Case 2:17-cv-01813-TLN-AC Document 31 Filed 05/11/20 Page 2 of 2

 1   after service of these findings and recommendations, any written objections may be filed with the
 2   court. The document should be captioned “Objections to Magistrate Judge’s Findings and
 3   Recommendations.” Any response to the objections shall be filed and served within fourteen
 4   days after service of the objections. Failure to file objections within the specified time may waive
 5   the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 6   DATED: May 11, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
